                      Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 1 of 71 Page ID #:1




                  1    Adam Dolce, Esq – SBN 310112
                       adam@dolcelegal.com
                  2    LAW OFFICE OF ADAM DOLCE
                  3    414 Yale Avenue, Suite B
                       Claremont, CA 91711
                  4    Telephone: (909) 542-9030
                  5    Fax: (909) 992-3554
                  6
                       Attorney for Plaintiff and the Proposed Class
                  7
                  8                      UNITED STATES DISTRICT COURT
                  9                    CENTRAL DISTRICT OF CALIFORNIA
              10
              11        LEGENDARY TRANSPORT, LLC, Case No. 2:20-cv-03636
              12        for itself and for others similarly
                        situated
              13
                                                            CLASS ACTION COMPLAINT
              14                      Plaintiff,            FOR:
              15
                             vs.                   1. Violations of 15 USC § 1 (Sherman)
              16                                   2. Violations of 15 USC. § 2 (Sherman)
              17        JPMORGAN CHASE & CO.;      3. Violations of 15 U.S.C. § 15 (Clayton)
                        JPMORGAN CHASE BANK, N.A; 4. Negligence
              18        BANK OF AMERICA, N.A.;     5. Negligent Misrepresentation
              19        WELLS FARGO BANK, N.A.;    6. Declaratory Relief (28 USC § 2201)
                        CITIBANK, N.A.; and        7. Injunctive Relief (Sherman/Clayton)
              20
                        DOES 1 to 1000, Inclusive,
              21                                     JURY TRIAL DEMANDED
              22                   Defendants.

              23
              24
                             Plaintiff LEGENDARY TRANSPORT, LLC (“Legendary”), for itself
              25
              26       and on behalf of a class of similarly situated persons or entities, hereby
              27
                       complains against the Defendants and each of them as follows:
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                            1
                                                 CLASS ACTION COMPLAINT
                                    LEGENDARY TRANSPORT, LLC v. JPMORGAN CHASE, ET Al.
                      Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 2 of 71 Page ID #:2




                  1                                 INTRODUCTION

                  2       1. As has now been seen on a global scale, the COVID-19 pandemic has
                  3
                             fundamentally altered the economic and societal landscape on which
                  4
                  5          it arrived.
                  6
                          2. In part motivated by the effect this pandemic was having on the thirty
                  7
                  8          million small businesses operating across the country, the President

                  9          signed into law the Coronavirus Aid, Relief, and Economic Security
              10
                             Act on March 27, 2020 (“CARES Act”).
              11
              12          3. Under the CARES Act, which was in essence a $2 trillion stimulus
              13
                             bill, the United States authorized SBA-approved lenders to
              14
              15             immediately begin administering loans under what is now known as

              16             the Paycheck Protection Program (“PPP”). Guidelines were published
              17
                             both by the Treasury Department and the Small Business
              18
              19             Administration (SBA) on or around April 2, 2020.
              20
                          4. As part of the PPP, SBA-approved lending institutions were
              21
              22             authorized to loan up to 2.5 times a small business’s monthly payroll

              23             and related costs subject to very limited requirements and
              24
                             certifications.
              25
              26          5. Loans [to be] provided under the PPP were “100 percent guaranteed
              27
                             by the SBA,” and were further anchored by a provision in the CARES
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                            2
                                                 CLASS ACTION COMPLAINT
                                    LEGENDARY TRANSPORT, LLC v. JPMORGAN CHASE, ET Al.
                      Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 3 of 71 Page ID #:3




                  1                (¶ 5 cont’d)

                  2          Act that called for forgivability of the same loan amounts so long as
                  3
                             the recipient of each loan used the proceeds consistent with the
                  4
                  5          purpose of the PPP (specifically, for “payroll”-related costs).
                  6
                          6. Distribution of these loans was supposed to be quick and efficient,
                  7
                  8          reflecting the exigency facing small businesses in light of the national

                  9          emergency and state-based shelter-in-place orders.
              10
                          7. In fact, many of the prior SBA-requirements applicable to business
              11
              12             loans were waived for purposes of the PPP (such as “credit
              13
                             elsewhere”).
              14
              15          8. The general requirements to receive a loan under the PPP required

              16             the applicant:
              17
                                a. Be a small business as contemplated by the CARES Act (or a
              18
              19                   business exempt from such definitions);
              20
                                b. Have been in operation as of February 15, 2020;
              21
              22                c. Had employees who received salaries and payroll taxes, or

              23                   independent contractors; and
              24
                                d. Make certifications “in good faith” as to the necessity of the loan
              25
              26                   due to “uncertainty”; that the funds will be used for “payroll
              27
                                   costs”; and that the applicant is only making one loan request.
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                            3
                                                 CLASS ACTION COMPLAINT
                                    LEGENDARY TRANSPORT, LLC v. JPMORGAN CHASE, ET Al.
                      Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 4 of 71 Page ID #:4




                  1        9. For purposes of underwriting these loans, SBA-approved lenders

                  2            were required to confirm receipt of the applicant’s certifications, the
                  3
                               information the applicant submitted corroborating its payroll costs,
                  4
                  5            and to confirm the dollar amount being sought to calculate the loan
                  6
                               amount (2.5x monthly payroll costs).
                  7
                  8        10. In addition, sole proprietors or self-employed individuals were also

                  9            able to receive a loan under the PPP to cover their own payroll and
              10
                               payroll-related costs.
              11
              12           11. In other words, and with very limited exception, every small business
              13
                               in the United States would likely be qualified to receive a loan under
              14
              15               the PPP given the uncertainty COVID-19 brought upon the business

              16               community at large.
              17
                           12.For this expected demand, Congress initially earmarked $349 billion
              18
              19               to fund the PPP. Practically-speaking, the PPP would have the effect
              20
                               of giving a mostly risk-free boost to small businesses across the
              21
              22               country solely so they could survive the economic fallout that COVID-

              23               19 brought.1
              24
              25
              26       1        To the extent any applicant that received a loan could apply for loan forgiveness for the amounts
                       used in the immediate two month-period following the loan distribution/reception-date. Because the
              27       maximum loan amount for any small business was 2.5 its monthly payroll costs, theoretically the most a
                       small business would have to repay after loan forgiveness would be 1/5 the total loan amount.
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                                4
                                                     CLASS ACTION COMPLAINT
                                        LEGENDARY TRANSPORT, LLC v. JPMORGAN CHASE, ET Al.
                      Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 5 of 71 Page ID #:5




                  1       13. The CARES Act made no declaration as to priority of business by

                  2          industry, or that SBA-approved lenders could make loans to preferred
                  3
                             industries or businesses above other industries or businesses. To the
                  4
                  5          contrary, the SBA contemplated SBA-approved lenders making loans
                  6
                             under the PPP to both existing and new customers.
                  7
                  8       14.The PPP then started on April 3, 2020, which is when SBA-approved

                  9          lending institutions could begin accepting applications pursuant to
              10
                             Treasury Guidelines.
              11
              12          15. As of April 16, 2010, 4,975 SBA-approved lending institutions
              13
                             approved 1.66 million loan applications under the PPP.
              14
              15          16.The entire amount initially earmarked for the PPP was reportedly

              16             exhausted as of April 16, 2020. As of that same date, approximately
              17
                             94% of small businesses in the United States found themselves
              18
              19             without a share.
              20
                          17. Spanning this period, from April 3, 2020 to April 16, 2020, two of the
              21
              22             most widely-reported issues facing the PPP were that the total

              23             amount earmarked by Congress under the CARES Act was available
              24
                             to small businesses on a first-come/first-served basis (and was
              25
              26             confirmed by the SBA in its Interim Final Rule); and that the “major”
              27
                             banks failed to process applications in a timely manner.
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                            5
                                                 CLASS ACTION COMPLAINT
                                    LEGENDARY TRANSPORT, LLC v. JPMORGAN CHASE, ET Al.
                      Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 6 of 71 Page ID #:6




                  1       18.       It is in this context that the Plaintiff brings the within action for

                  2          declaratory, injunctive, and monetary relief.
                  3
                                                JURISDICTION & VENUE
                  4
                  5       19.This Court has jurisdiction over the Defendants and this action
                  6
                             pursuant to 28 U.S.C. §§ 1331, 1332(d)(2), and 1337, as well as 15
                  7
                  8          U.S.C. §§ 4 and 15. For purpose of § 1332(d)(2), there are members of

                  9          the Class who are citizens of states other than the states of citizenship
              10
                             of the Defendants, and the amount in controversy exceeds Five
              11
              12             Million Dollars ($5,000,000.00) (exclusive of interest and costs).
              13
                          20. Venue lies in this District pursuant to 28 U.S.C. §§ 1391, as well as 15
              14
              15             U.S.C. 15(a), since the Defendants conduct a continuous course of

              16             business in the State of California.
              17
                                                          PARTIES
              18
              19          21.The named Plaintiff, Legendary Transport, LLC (“Legendary”), is a
              20
                             small business within the meaning defined by the SBA and the
              21
              22             CARES Act, and is owned and operated by the individual, Lindsey

              23             Kszos.
              24
                          22. Legendary is organized under the laws of the state of Florida, though
              25
              26             its transportation clients are from across the country and routinely
              27
                             engage in interstate commerce (including in and out of California).
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                            6
                                                 CLASS ACTION COMPLAINT
                                    LEGENDARY TRANSPORT, LLC v. JPMORGAN CHASE, ET Al.
                      Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 7 of 71 Page ID #:7




                  1       23. In addition, Legendary and Ms. Kszos are business clients of the

                  2          Chase Defendants and have been for years.
                  3
                          24. Defendant JPMorgan Chase & Co. is a multinational investment bank
                  4
                  5          and financial services holding company headquartered in New York
                  6
                             City, NY. It is believed and alleged to be the parent corporation to
                  7
                  8          JPMorgan Chase Bank, N.A. (together, “Chase Defendants” or “Chase

                  9          Bank”).
              10
                          25. Defendant JPMorgan Chase Bank, N.A. is a national banking
              11
              12             association formed under the laws of the United States. It is the
              13
                             country’s largest bank, with an active presence in this district. It
              14
              15             operates the entity known as “Chase Business Banking,” though it

              16             remains unclear to Plaintiff whether such a designation is, in fact, a
              17
                             separate legal subsidiary of the Chase Defendants.
              18
              19          26. It is believed and alleged other subsidiaries operating under the
              20
                             parent arm of JPMorgan Chase & Co. may have been involved in the
              21
              22             acts/omissions to follow. As a result, and because the Plaintiff is

              23             unaware of the particular types of subsidiaries that may have had
              24
                             such a role, Plaintiff sues such additional defendants in a fictitious
              25
              26             capacity identified as DOES 1 through 5. Plaintiff will seek leave to
              27
                             amend her complaint/caption when such actual names are learned.
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                            7
                                                 CLASS ACTION COMPLAINT
                                    LEGENDARY TRANSPORT, LLC v. JPMORGAN CHASE, ET Al.
                      Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 8 of 71 Page ID #:8




                  1       27. For purposes to follow, the Chase Defendants are being sued jointly

                  2          and severally, as the parent corporation would have directed or
                  3
                             controlled the activities of its subsidiaries – particularly with respect
                  4
                  5          to the CARES Act and the PPP – and/or would have conspired with
                  6
                             the same subsidiaries.
                  7
                  8       28. It is believed and alleged, based on the allegations to follow, that the

                  9          Chase Defendants may have given preferential treatment to small
              10
                             business-clients over other small business-clients. These preferred
              11
              12             small business-clients are therefore being sued in a fictitious capacity
              13
                             identified as DOES 5 through 1000. Plaintiff will seek leave to amend
              14
              15             her complaint/caption when such actual names are learned.

              16          29. Defendant Bank of America, N.A., is a national banking association
              17
                             headquartered in Charlotte, North Carolina. It is owned by its parent
              18
              19             company, Bank of America Corp., which is multinational investment
              20
                             bank and financial services holding company also headquartered in
              21
              22             Charlotte, North Carolina. Both have transacted substantial business

              23             in this district.
              24
                          30. Defendant Wells Fargo Bank, N.A. is a national banking association
              25
              26             headquartered in San Francisco, CA. It is owned by its parent
              27
                             company, Wells Fargo & Co., which is a multinational investment
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                            8
                                                 CLASS ACTION COMPLAINT
                                    LEGENDARY TRANSPORT, LLC v. JPMORGAN CHASE, ET Al.
                      Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 9 of 71 Page ID #:9




                  1                 (¶ 30 cont’d)

                  2          bank and financial services holding company also headquartered in
                  3
                             San Francisco, CA. Both have transacted substantial business in this
                  4
                  5          district.
                  6
                          31.Defendant Citibank, N.A. is a national banking association
                  7
                  8          headquartered in New York City, NY. It is owned by its parent

                  9          corporation, Citicorp, which itself is fully held by Citigroup, Inc., a
              10
                             multinational investment bank and financial services holding
              11
              12             company also headquartered in New York City, NY. These entities
              13
                             have transacted substantial business in this district.
              14
              15                                           FACTS

              16          32. After the CARES Act was signed into law, the Defendants began to
              17
                             prepare for the likely influx of applications they would receive from
              18
              19             those small businesses/ persons seeking immediate relief under the
              20
                             PPP.
              21
              22          33. On March 31, 2020, for instance, Chase Bank issued an email to all of

              23             its business clients – which it’s believed included the Plaintiff –
              24
                             advising them on the details of the PPP and what Chase Bank would
              25
              26             require from them in order to be considered. An accurate copy of this
              27
                             March 31, 2020-email is attached hereto as Exhibit 1.
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                            9
                                                 CLASS ACTION COMPLAINT
                                    LEGENDARY TRANSPORT, LLC v. JPMORGAN CHASE, ET Al.
                  Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 10 of 71 Page ID #:10




                  1    34. Exhibit 1 contained a specific representation from Chase Bank that

                  2       the PPP-application would only be available “online” and would not
                  3
                          be “available by phone or [in person].”
                  4
                  5    35. Exhibit 1 further advised Chase Bank’s business clients to prepare for
                  6
                          when Chase Bank would make the application available online, and
                  7
                  8       identified the specific information Chase Bank would require in order

                  9       to process the same.
              10
                       36. On April 1, 2020, Chase Bank then issued another email to all of its
              11
              12          business clients – which it’s believed included the Plaintiff – advising
              13
                          them Chase Bank would be hosting a “webinar” on information
              14
              15          relating to the PPP. An accurate copy of that email is attached hereto

              16          as Exhibit 2.
              17
                       37. On April 2, 2020, Chase Bank then issued another email to all of its
              18
              19          business clients – which it’s believed included the Plaintiff – advising
              20
                          them that Chase Bank would specifically announce when they would
              21
              22          start accepting applications. An accurate copy of this email is attached

              23          hereto as Exhibit 3.
              24
                       38. According to Exhibit 3, Chase Bank made the following
              25
              26          representations and assurances to its business clients:
              27
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                         10
                                              CLASS ACTION COMPLAINT
                                 LEGENDARY TRANSPORT, LLC v. JPMORGAN CHASE, ET Al.
                  Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 11 of 71 Page ID #:11




                  1          a. “Make no mistake – we will help you, our customer, with

                  2             getting access to these emergency funds. And we will make it as
                  3
                                easy as possible for you to get these funds quickly.”
                  4
                  5          b. “We will announce when we can start accepting applications in
                  6
                                several ways: 1. We will send an email to all customers for
                  7
                  8             whom we have an email. 2. We will tweet at @ChaseforBusiness

                  9             and @Chase. 3. We will update our website chase.com/cares in
              10
                                real time.”
              11
              12             c. “All applications must be made online through this digital
              13
                                form.”
              14
              15       39. Worth noting, Chase Bank’s “twitter handles” – for itself and for its

              16          business clients – are @Chase and @ChaseforBiz (not
              17
                          @ChaseforBusiness).
              18
              19       40. In this same email, Chase Bank did advise its business clients –
              20
                          including the Plaintiff – that it expected a delay to the application-
              21
              22          open date of April 3, 2020 as a result of it “awaiting guidance from

              23          the SBA and the U.S. Treasury.”
              24
                        41.At some point on or around April 2, 2020 or April 3, 2020, the SBA
              25
              26          and the Treasury Department published their Interim Final
              27
                          Rule/Guidelines regarding loan applications under the PPP.
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                         11
                                              CLASS ACTION COMPLAINT
                                 LEGENDARY TRANSPORT, LLC v. JPMORGAN CHASE, ET Al.
                  Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 12 of 71 Page ID #:12




                  1    42. Said Interim Final Rule confirmed the PPP was to be administered

                  2       on a “first-come, first-served” basis. In addition, an applicant for a
                  3
                          loan under the PPP could only make one loan request, and would
                  4
                  5       have to certify to that fact.
                  6
                       43. On April 3, 2020, several SBA-approved lending institutions began
                  7
                  8       accepting applications from borrowers seeking PPP-related loans.

                  9    44. As will be important for the causes to follow, all four major lending
              10
                          institutions named in this action required putative borrowers to be
              11
              12          existing clientele for purposes of applying for a loan under the PPP.
              13
                       45. All four of these major banks timed their announcement at or around
              14
              15          the same time. It is therefore believed and alleged these major lenders

              16          – Bank of America; Chase Bank; CitiBank; and Wells Fargo – all
              17
                          agreed to limit their applications under the PPP to existing customers
              18
              19          in order to protect their market share and to limit competition with
              20
                          one another with respect to the $349b PPP-fund.
              21
              22       46. Neither the CARES Act nor the PPP required that borrowers make

              23          applications with their specific lending institutions, which means
              24
                          such a limitation was instituted by the lenders themselves.
              25
              26       47. By April 5, 2020, Chase Bank had failed to announce to its business
              27
                          clients via electronic correspondence or through its twitter handles
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                         12
                                              CLASS ACTION COMPLAINT
                                 LEGENDARY TRANSPORT, LLC v. JPMORGAN CHASE, ET Al.
                  Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 13 of 71 Page ID #:13




                  1             (¶ 47 cont’d)

                  2       that it was accepting applications under the PPP.
                  3
                       48. However, Chase Bank had begun accepting “inquiries” that its
                  4
                  5       business clients – which included the Plaintiff – could submit for
                  6
                          purposes of a future application for a loan under the PPP.
                  7
                  8    49. By April 5, 2020, or two days after Chase Bank had begun accepting

                  9       these inquiries, it had still failed to announce that same information
              10
                          to its business clients via electronic correspondence or through its
              11
              12          twitter handles.
              13
                       50. In other words, a typical small business would quite literally need to
              14
              15          be on Chase Bank’s website to know the inquiry-portal had been

              16          opened as of April 3, 2020. An accurate copy of what the online
              17
                          inquiry-form actually looked like on April 3, 2020 is attached hereto
              18
              19          as Exhibit 4.
              20
                        51. At the bottom of Exhibit 4, in miniscule print, Chase Bank included
              21
              22          some additional language seeking to limit its liability to its business

              23          clients. In relevant part, this language included the following phrases:
              24
                             a. “Chase anticipates high volume and there may be processing
              25
              26                delays and system failures along with other issues that interfere
              27
                                with Chase taking your application or submission of any
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                         13
                                              CLASS ACTION COMPLAINT
                                 LEGENDARY TRANSPORT, LLC v. JPMORGAN CHASE, ET Al.
                  Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 14 of 71 Page ID #:14




                  1          (¶ 51 cont’d)

                  2             application to SBA.”
                  3
                             b. “Chase does not represent or guarantee that it will take your
                  4
                  5             application or submit any applications taken before SBA
                  6
                                funding is no longer available or at all.”
                  7
                  8          c. “By using Chase to seek a [PPP] loan, you agree that Chase is

                  9             not responsible or liable to you
              10
                                   i. If your application is not taken by Chase or any
              11
              12                      application is not submitted to the SBA until after SBA
              13
                                      stops approving applications, for any reason or
              14
              15                   ii. If your inquiry or any application is not processed.”

              16             d. “You also forever release and waive any claims against Chase
              17
                                concerning failure to obtain a loan. This release and waiver
              18
              19                applies to but is not limited to [sic] any claims concerning
              20
                                Chase’s
              21
              22                   i. Pace, manner or systems for processing or prioritizing

              23                      your inquiry or any resulting applications, or
              24
                                   ii. Representations by Chases [sic] regarding the application
              25
              26                      process, the [PPP], or availability of funding.”
              27
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                         14
                                              CLASS ACTION COMPLAINT
                                 LEGENDARY TRANSPORT, LLC v. JPMORGAN CHASE, ET Al.
                  Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 15 of 71 Page ID #:15




                  1    52. After a business client would submit one of these inquiries as found at

                  2       Exhibit 4, Chase Bank would confirm receipt of the inquiry in two
                  3
                          ways.
                  4
                  5    53. First, a “Thank You”-screen would load immediately following
                  6
                          submission of the inquiry (an accurate copy of this screen is attached
                  7
                  8       hereto as Exhibit 5).

                  9    54. Second, Chase Bank would send another form email acknowledging
              10
                          receipt of the inquiry (an accurate copy of this form email, dated April
              11
              12          5, 2020 and which all business clients would have received as part of
              13
                          the inquiry-process, is attached hereto as Exhibit 6).
              14
              15       55. According to Exhibit 5, Chase Bank specifically represented to its

              16          business clients it was “unable to accept any application from [them]
              17
                          until [Chase Bank] contact[ed] [them].”
              18
              19       56. According to Exhibit 6, Chase Bank advised its business clients that
              20
                          they could expect to receive “either: an email asking you to go online
              21
              22          to complete your application or a call to complete your application

              23          over the phone.”
              24
                       57. This same email at Exhibit 6 also specifically advised its business
              25
              26          clients that Chase Bank’s call center/branch personnel would not
              27
                          answer questions relating to the PPP.
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                          15
                                               CLASS ACTION COMPLAINT
                                  LEGENDARY TRANSPORT, LLC v. JPMORGAN CHASE, ET Al.
                  Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 16 of 71 Page ID #:16




                  1    58. Chase Bank’s application portal – for business clients to finally and

                  2        formally apply for a loan under the PPP – finally went live sometime
                  3
                           on or around April 6, 2020.
                  4
                  5    59. Leading up to and including April 6, 2020, however, Chase Bank did
                  6
                           not send an email to its business clients nor did it tweet the
                  7
                  8        information out via its twitter handles. It also failed to call those

                  9        business clients that had submitted an inquiry as contemplated by
              10
                           Exhibit 6.
              11
              12       60. More specifically, and as will be consistent with most small business-
              13
                           clients of Chase Bank, Legendary did not receive an email advising it
              14
              15           that it could begin applying to the PPP.

              16        61.Instead, a typical business client would have had to specifically
              17
                           navigate to Chase Bank’s website to know its portal was live and open
              18
              19           for accepting applications.
              20
                       62. On April 7, 2020 – four days after other SBA-approved lending
              21
              22           institutions had gone live with their applications, and six days before

              23           the funding for the PPP was reportedly exhausted – Chase Bank then
              24
                           sent an email to its business clients that had the wherewithal to
              25
              26           submit an “inquiry” as described herein. An accurate copy of this
              27
                           email is attached hereto as Exhibit 7.
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                         16
                                              CLASS ACTION COMPLAINT
                                 LEGENDARY TRANSPORT, LLC v. JPMORGAN CHASE, ET Al.
                  Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 17 of 71 Page ID #:17




                  1    63. On April 10, 2020, Chase Bank then sent an email to its business

                  2       clients that did not have the wherewithal to submit an “inquiry” as
                  3
                          described herein advising them it was accepting applications. An
                  4
                  5       accurate copy of this email is attached hereto as Exhibit 8.
                  6
                       64. Due to the delay and contradictory information presented by Chase
                  7
                  8       Bank to many of its business clients, Legendary was unable to timely

                  9       submit an application with Chase Bank for purposes of the PPP.
              10
                       65. Because of the restrictions in place by the Defendants as a whole,
              11
              12          Legendary was similarly unable to seek a loan under the PPP from
              13
                          any other major lender.
              14
              15       66. On April 17, 2020, Chase Bank sent another form email to most, if not

              16          all of its business clients that did not receive funding through the PPP
              17
                          advising them the SBA had guaranteed all of the funds under the
              18
              19          initial earmark made for the PPP via the CARES Act. An accurate
              20
                          copy of this email is attached hereto as Exhibit 9.
              21
              22       67. According to Exhibit 9, Chase Bank had represented it had already

              23          informed those of its business clients that had been approved and
              24
                          would receive funding under the PPP.
              25
              26       68. It is currently unknown which of those business clients’ applications
              27
                          were actually processed and approved by Chase Bank.
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                         17
                                              CLASS ACTION COMPLAINT
                                 LEGENDARY TRANSPORT, LLC v. JPMORGAN CHASE, ET Al.
                  Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 18 of 71 Page ID #:18




                  1    69. It is worth noting for purposes to follow, however, that Chase Bank

                  2        processed and approved three major loans under the PPP on April 7,
                  3
                           2020. Ruth Hospitality Group, which owns and operates Ruth Chris’s
                  4
                  5        Steak House, received $20m from Chase Bank; Texas Taco Cabana,
                  6
                           L.P, which is owned by restaurant conglomerate Fiesta Restaurant
                  7
                  8        Group, received $10m; and the Potbelly Corporation, which owns the

                  9        Potbelly’s restaurant chain, received $10m.
              10
                       70. With respect to the Ruth Hospitality Group and Texas Taco Cabana,
              11
              12           SEC filings indicate these promissory notes were executed on April 7,
              13
                           2020 already having received prior SBA-approval.
              14
              15        71. Given the timing of these loans to these relatively large restaurant

              16           corporations, it is reasonable to conclude, and therefore allege, that
              17
                           Chase Bank prioritized loan applications of what it must have
              18
              19           considered “favored businesses” over other small businesses contrary
              20
                           to the spirit and purpose of the CARES Act and the PPP.
              21
              22       72. In other words, it is alleged that Chase Bank picked “winners” under

              23           its implementation of the PPP, or gave the same “winners” advanced
              24
                           notice for purposes of providing a leg-up over other businesses.
              25
              26       73. Legendary alleges Chase Bank prioritized their “winners” based, in
              27
                           part, on pre-existing debt considerations.
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                         18
                                              CLASS ACTION COMPLAINT
                                 LEGENDARY TRANSPORT, LLC v. JPMORGAN CHASE, ET Al.
                  Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 19 of 71 Page ID #:19




                  1    74. For instance, Ruth Hospitality Group had already drawn down most

                  2       of its revolving credit by the time the CARES Act was passed.
                  3
                       75. It is also reasonable to conclude, and therefore allege, that Chase
                  4
                  5       Bank would have been in prior communication with those business
                  6
                          clients it favored over its other business clients for purposes of
                  7
                  8       processing loan applications under the PPP and submitting them for

                  9       approval to the SBA.
              10
                       76. Legendary asks and therefore alleges: how else could these restaurant
              11
              12          groups have received $30m in loans on April 7, 2020 when Chase
              13
                          Bank didn’t even inform many of its small business clients that they
              14
              15          needed to finish their applications until April 7?

              16        77.Such discriminatory treatment among its business clients, despite the
              17
                          fact the CARES Act and the PPP did not authorize such disparate
              18
              19          treatment, constitutes blatant anti-competitive and conspiratorial
              20
                          conduct.
              21
              22       78. In addition, the tacit agreement of the major bank-defendants – to

              23          exclude each other from market competition in the context of the PPP
              24
                          by way of their “parallel conduct” –is cartel-like conduct over trade
              25
              26          and/or commerce.
              27
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                         19
                                              CLASS ACTION COMPLAINT
                                 LEGENDARY TRANSPORT, LLC v. JPMORGAN CHASE, ET Al.
                  Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 20 of 71 Page ID #:20




                  1     79. In other words, and as plus factors, each Defendant-bank must have

                  2         known a. that their existing, combined, small business-client
                  3
                            population consisted of a majority of the small businesses in the
                  4
                  5         country; b. that each of these small businesses could only make one
                  6
                            application under the PPP to an SBA-approved lender; c. that there
                  7
                  8         was plenty of guaranteed loan money to go around within this

                  9         population vis-à-vis each major lender; such that d. it made no sense
              10
                            to compete with one another as to the same amounts (see also
              11
              12            Interstate Circuit, Inc. v. United States (1939), 306 U.S. 208, 227).
              13
                       80. This collusion, or cartel-like behavior, is per se illegal. It amounts to
              14
              15            anticompetitive dealing among the four [soon to be] largest SBA-

              16            approved lenders that should have known such a plan would be a
              17
                            complete restraint on the hundreds of thousands, if not millions, of
              18
              19            small business-clients seeking loans under the PPP.
              20
              21
              22
              23
              24
              25
              26
              27
                      ///
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                          20
                                               CLASS ACTION COMPLAINT
                                  LEGENDARY TRANSPORT, LLC v. JPMORGAN CHASE, ET Al.
                  Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 21 of 71 Page ID #:21




                  1                     CLASS ACTION ALLEGATIONS
                  2
                        81.The named Plaintiff hereby incorporates by reference each and every
                  3
                  4       allegation contained in the preceding paragraphs as if fully set forth
                  5       herein as class-related allegations.
                  6
                       82. In accordance with the Federal Rules of Civil Procedure, Rule 23(a)
                  7
                  8       and (b), the named Plaintiff, Legendary, brings this action on behalf of
                  9
                          itself and as a member of the Class as defined below.
              10
              11       83. For purposes of the FRCP, Rule 23(a), and Local Rules 23-2.1 through
              12          2.2, Plaintiff brings this action on behalf of itself and as members of
              13
                          the Class consisting of the following three sub-classes (per FRCP, Rule
              14
              15          23(c)(5)):
              16
                          a. For injunctive relief only, every small business in the United States
              17
              18             who may have qualified for a loan under the PPP with any of the
              19             named defendants but for the criteria that such small businesses be
              20
                             defendant’s existing customer;
              21
              22          b. From February 15, 2020 to April 16, 2020, (i) all
              23
                             commercial/business clients of Chase Bank who could have
              24
              25             qualified for a loan under the PPP and (ii) who received the series
              26             of form emails from Chase Bank as attached to this Complaint and
              27
                             (iii) whose applications were not funded by Chase Bank because of
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                         21
                                              CLASS ACTION COMPLAINT
                                 LEGENDARY TRANSPORT, LLC v. JPMORGAN CHASE, ET Al.
                  Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 22 of 71 Page ID #:22




                  1          (iv) the delay created by the transmission and receipt of those

                  2          emails; and
                  3
                          c. From April 3, 2020 to April 16, 2020, (i) all commercial/business
                  4
                  5          clients of Chase Bank who applied for a loan under the PPP and (ii)
                  6
                             who would have otherwise met the requirements necessary to
                  7
                  8          receive a loan under the PPP from Chase Bank but (iii) whose

                  9          applications were not funded by Chase Bank because of (iv) Chase
              10
                             Bank’s preferential processing of certain loan applications over
              11
              12             other loan applications.
              13
                       84. For purposes of FRCP, Rule 23(a)(1), and Local Rule 23-2.2, this Class
              14
              15          is so numerous that joinder of all members is impractical. The Class

              16          consists of small businesses that are business clients of the largest
              17
                          banking institutions in the country. It is presumed a majority of Chase
              18
              19          Bank’s “small business”-clients would have made an inquiry and
              20
                          application under the PPP with them, as it was a widely-known lifeline
              21
              22          created by the CARES Act. Since the majority of SBA-approved

              23          lenders limited applications to their own existing clientele,
              24
                          particularly the Big Four (Chase Bank; CitiBank; Wells Fargo; Bank of
              25
              26          America), it’s further presumed the majority of Chase Bank’s “small
              27
                          business”-clients would generally not have been able to apply for a
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                         22
                                              CLASS ACTION COMPLAINT
                                 LEGENDARY TRANSPORT, LLC v. JPMORGAN CHASE, ET Al.
                  Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 23 of 71 Page ID #:23




                  1             (¶ 84 cont’d)

                  2       loan under the PPP with any other lending institution but Chase Bank.
                  3
                      85. For purposes of FRCP, Rule 23(a)(2), and Local Rule 23-2.2, there are
                  4
                  5       questions of law and fact almost entirely common to this Class. These
                  6
                          common questions include, but are not limited to:
                  7
                  8       a. Whether each and every small business-client of Chase Bank was

                  9          sent and received the emails described herein;
              10
                          b. Whether transmission and receipt of those emails contributed to a
              11
              12             material delay in Chase Bank’s small business clients from seeking
              13
                             loans under the PPP elsewhere (if they even could);
              14
              15          c. Whether the language included in the Defendants inquiry portal –

              16             as found at Exhibit 4 – is binding on each of its small business-
              17
                             clients as it relates to the causes set forth in this action;
              18
              19          d. Whether the language included in the Defendants inquiry portal –
              20
                             as found at Exhibit 4 – constitutes wanton bad-faith and
              21
              22             oppressive conduct;

              23          e. Whether Chase Bank gave preferential treatment to some small
              24
                             business-clients over other small business-clients;
              25
              26          f. Whether Chase Bank was in prior communication with some of the
              27
                             small business-clients it would have given preferential treatment;
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                         23
                                              CLASS ACTION COMPLAINT
                                 LEGENDARY TRANSPORT, LLC v. JPMORGAN CHASE, ET Al.
                  Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 24 of 71 Page ID #:24




                  1       g. Whether Chase Bank purposely delayed its small business-clients

                  2          from applying for a loan under the PPP in light of its preferential
                  3
                             treatment to other small business-clients;
                  4
                  5       h. Whether Chase Bank purposely failed to fulfill its own assurances
                  6
                             to its small business-clients as reflected in Exhibit 3;
                  7
                  8       i. If Chase Bank did purposely fail to fulfill its own assurances, an

                  9          examination as to why;
              10
                          j. What order Chase Bank processed the applications it actually
              11
              12             received from its small business-clients;
              13
                          k. Whether Chase Bank was in contact with any other major lending
              14
              15             institution with respect to the preferential treatment described

              16             herein;
              17
                          l. Whether Chase Bank was in contact with any other major lending
              18
              19             institution with respect to the parallel conduct of limiting its
              20
                             applicants to existing business clients; and
              21
              22          m. Whether the causes set forth in this action can be stated against the

              23             Defendants by this Class as based on the facts alleged in this
              24
                             complaint.
              25
              26       86. For purposes of FRCP, Rule 23(a)(3), and Local Rule 23-2.2, the
              27
                          claims of Legendary, which arise out of the Defendants’ acts and
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                         24
                                              CLASS ACTION COMPLAINT
                                 LEGENDARY TRANSPORT, LLC v. JPMORGAN CHASE, ET Al.
                  Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 25 of 71 Page ID #:25




                  1             (¶ 86 cont’d)

                  2       omission as described herein, are almost universally typical of the
                  3
                          claims of the Class members. Likewise, defenses to Legendary’s claims
                  4
                  5       – consisting of both legal and factual defenses – are also typical of the
                  6
                          defenses to the claims of the Class.
                  7
                  8    87. For purposes of FRCP, Rule 23(a)(4), and Local Rule 23-2.2,

                  9       Legendary will fairly and adequately represent and protect the
              10
                          interests of the Class. Legendary, as represented by Ms. Kszos, is
              11
              12          articulate and knowledgeable about its claims, and is fully able to
              13
                          describe and appreciate them. There are no conflicts of interest
              14
              15          between Legendary and the interests of the Class, and the loss suffered

              16          or about to be suffered by Legendary is substantially similar to the loss
              17
                          suffered or about to be suffered by the class [as a result of Chase
              18
              19          Bank’s acts/omissions, in particular]. The declaratory and injunctive
              20
                          relief sought by Legendary will, similarly, be consistent with the relief
              21
              22          each member of the Class could, would, and should be entitled to.

              23       88. Counsel for Legendary is competent and suited to represent its
              24
                          interest and the interests of the Class at large. While a smaller practice
              25
              26          in general, counsel for Legendary, Adam Dolce, has been practicing
              27
                          law for over ten years. He has state bar licenses in CA, NY, and IN, and
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                         25
                                              CLASS ACTION COMPLAINT
                                 LEGENDARY TRANSPORT, LLC v. JPMORGAN CHASE, ET Al.
                  Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 26 of 71 Page ID #:26




                  1             (¶ 88 cont’d)

                  2       is admitted to practice law before several federal districts as well (IN,
                  3
                          CA, CO). Counsel has prosecuted several complex litigation-matters,
                  4
                  5       including legal and medical malpractice-actions, and is sufficiently
                  6
                          familiar with declaratory and injunctive relief. This will be the second
                  7
                  8       class action he has filed in his career, and first involving the federal

                  9       anti-trust laws. The only conflict counsel is aware of is that he is, like
              10
                          many persons in the country, a banking client of Chase Bank. To the
              11
              12          extent he applied for relief under the PPP, he will waive his interest as
              13
                          a potential class member.
              14
              15       89. For purposes of FRCP, Rule 23(b)(1), this class action is favored and

              16          appropriate since separate actions would create a risk of inconsistent
              17
                          or varying adjudications with respect to individual class members in
              18
              19          individual states (for example, whether the release as evidenced at
              20
                          Exhibit 4 is valid and binding). Moreover, prosecuting separate
              21
              22          actions would also create a risk of adjudications with respect to

              23          individual class members that, as a practical matter, would be
              24
                          dispositive of the interests of the other members not parties to the
              25
              26          individual adjudications or would substantially impair or impede their
              27
                          ability to protect their interests.
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                         26
                                              CLASS ACTION COMPLAINT
                                 LEGENDARY TRANSPORT, LLC v. JPMORGAN CHASE, ET Al.
                  Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 27 of 71 Page ID #:27




                  1    90. This class action is also favored under Rule 23(b)(2) to the extent

                  2        Chase Bank (or other Defendants) who may oppose the Class, has
                  3
                           acted, as described herein, on grounds that apply generally to the class
                  4
                  5        such that injunctive and declaratory relief is appropriate for the Class
                  6
                           as a whole.
                  7
                  8     91.Finally, this class action is also favored under Rule 23(b)(3) to the

                  9        extent questions of law and fact are common to the Class and
              10
                           predominate over any questions that may affect individual members
              11
              12           of the same. A class action is simply superior to any other available
              13
                           methods for fair and efficient adjudication, as it will facilitate the
              14
              15           resolution of the broadest number of claims in the most efficient

              16           forum available. Any difficulties arising under, or inherent to this
              17
                           action, will be insubstantial compared to alternative methods of
              18
              19           individualized litigation.
              20
                       92. As far as Legendary is aware, no similar litigation has been
              21
              22           commenced by any other member of the Class, and this Court is the

              23           appropriate forum for causes to follow. The only similar litigation
              24
                           Legendary is aware of is the case of Profiles, Inc. v. Bank of America
              25
              26           Corp., et al, Case No. 1:20-cv-008940SAG filed on April 3, 2020 in the
              27
                           District Court of Maryland (Northern).
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                         27
                                              CLASS ACTION COMPLAINT
                                 LEGENDARY TRANSPORT, LLC v. JPMORGAN CHASE, ET Al.
                  Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 28 of 71 Page ID #:28




                  1    93. However, that is a suit seeking damages for causes of action alleged to

                  2       be “implied” under the CARES Act and the SBA Loan Program, and
                  3
                          for declaratory/injunctive relief tied to those implied causes.
                  4
                  5    94. The other lawsuits Plaintiff and Class Counsel have identified appear
                  6
                          focused on SBA-approved lenders, including the named defendants
                  7
                  8       herein, violating state laws relating to unfair/fraudulent competition

                  9       (e.g., Case No. 20-3590, Law Office of Irina Sarkisyan v. U.S.
              10
                          BANCORP, filed on April 19, 2020 in this District).
              11
              12       95. This Action is rooted, instead, in federal law. With respect to the
              13
                          common law, for example Plaintiff’s cause of action for negligence on
              14
              15          behalf of the Class, no similar actions have yet been identified.

              16       96. For purposes to follow, Chase Bank has significant market power as it
              17
                          relates to the banking and financial sector – particularly in the United
              18
              19          States. By market capitalization, it is the world’s most valuable bank.
              20
                          It operates more than 5,000 separate locations, with over 1000
              21
              22          locations in California alone. Because of its market share in the United

              23          States, the Chase Defendants have now disbursed more loans under
              24
                          the PPP than any other SBA-approved lender.
              25
              26       97. With respect to the remaining Defendants, Wells Fargo, Bank of
              27
                          America, and Citibank are all major banks in the United States with
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                         28
                                              CLASS ACTION COMPLAINT
                                 LEGENDARY TRANSPORT, LLC v. JPMORGAN CHASE, ET Al.
                  Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 29 of 71 Page ID #:29




                  1               (¶ 97 cont’d)

                  2         significant market power in the financial and lending services
                  3
                            industry. Combined, these banks hold approximately 45% of all U.S.
                  4
                  5         customer deposits. They are commonly known in the United States as
                  6
                            the Big Four, which adequately and accurately reflects their combined
                  7
                  8         market power and geographical reach.

                  9     98. More acutely, and with respect to the Class consisting of Chase Bank’s
              10
                            small business clients, Chase Bank exercised market power over
              11
              12            approximately 100% of the loans that were available under the PPP to
              13
                            these same small business clients.
              14
              15        99. That isn’t to allege Chase Bank exercised 100% market power over the

              16            $349b; it is to allege, however, that of the $349b accessible to Chase
              17
                            Bank clients, Chase Bank exercised nearly 100% market power/access
              18
              19            relative to their particular small business-applicants.
              20
                       100.The same market power is applicable to the remaining defendants.
              21
              22            Each major lender exercised near total control over their small

              23            business-clients’ access to these same amounts simply by virtue of
              24
                            limiting that access to existing clients only.
              25
              26
              27
                      ///
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                          29
                                               CLASS ACTION COMPLAINT
                                  LEGENDARY TRANSPORT, LLC v. JPMORGAN CHASE, ET Al.
                  Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 30 of 71 Page ID #:30



                                     FIRST CAUSE OF ACTION
                  1
                           (SHERMAN ACT (15 U.S.C. § 1) – ALL DEFENDANTS)
                  2
                  3     101.     Legendary hereby incorporates by reference each and every
                  4       allegation contained in the preceding paragraphs as if fully set forth
                  5
                          herein for its first cause of action.
                  6
                  7     102.     The conduct described herein, where each major bank
                  8
                          announced it would limit its applications to existing customers,
                  9
              10          constitutes “market” or “customer allocation” among the major
              11          banks/defendants.
              12
                        103.     Such market or customer allocation constitutes an unreasonable
              13
              14          “restraint of trade or commerce” within the meaning of the Sherman
              15
                          Act.
              16
              17        104.     The submission and approval of loans under the PPP is “trade”

              18          or “commerce” as that phrase is defined and understood for purposes
              19
                          of the Sherman Act.
              20
              21        105.     Even if each Defendant could argue they limited applications to
              22
                          their own existing customers in order to be more efficient with respect
              23
              24          to a program that required expedited processing, the information

              25          required under the PPP, as contemplated by the SBA’s Interim Final
              26
                          Rule and the Treasury Guidelines, would have been the same
              27
              28          regardless of customer-type (existing or new customers).
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                         30
                                              CLASS ACTION COMPLAINT
                                 LEGENDARY TRANSPORT, LLC v. JPMORGAN CHASE, ET Al.
                  Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 31 of 71 Page ID #:31




                  1     106.    By announcing they would limit applications under the PPP

                  2       exclusively to their own market base, then, each of these major banks
                  3
                          participated in a per se-violation of the Sherman Antitrust Act
                  4
                  5       (Section 1) (see also Palmer v. BRG Georgia, Inc. (1990), 498 U.S. 46).
                  6
                        107.    Such limitations had and continue to have an effect on interstate
                  7
                  8       commerce. In fact, given the effect of the PPP was supposed to have on

                  9       small businesses across the country, such limitations go to the very
              10
                          heart of interstate commerce.
              11
              12        108.    Plaintiff therefore seeks all available relief available to it and the
              13
                          Class under the Sherman Act, § 1, and as is contemplated by the
              14
              15          Clayton Act, 15 U.S.C. § 15.

              16
                                   SECOND CAUSE OF ACTION
              17       (SHERMAN ACT (15 U.S.C. § 2) – CHASE DEFENDANTS AND
              18                 DOES 5 THROUGH 1000 ONLY)
              19        109.    Legendary hereby incorporates by reference each and every
              20
                          allegation contained in the preceding paragraphs as if fully set forth
              21
              22          herein for its first cause of action.
              23
                        110.     Chase Bank has significant market power in the lending and
              24
              25          financial services industry. As was previously alleged, with respect to

              26          the market created by the CARES Act and the PPP, and relative to
              27
                          their small business applicants, and because no other major lender
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                         31
                                              CLASS ACTION COMPLAINT
                                 LEGENDARY TRANSPORT, LLC v. JPMORGAN CHASE, ET Al.
                  Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 32 of 71 Page ID #:32




                  1             (¶ 109 cont’d)

                  2        would consider “new” customers, Chase Bank retained near 100%
                  3
                           market control. Such is a monopoly power over its clients.
                  4
                  5     111.    The submission and approval of loans under the PPP is “trade”
                  6
                           or “commerce” as that phrase is defined and understood for purposes
                  7
                  8        of the Sherman Act.

                  9     112.    The conduct described herein constitutes an attempt by the
              10
                           Chase Defendants to attempt to monopolize, or combine or conspire
              11
              12           with those defendants identified as DOES 5 through 1000, to
              13
                           monopolize trade or commerce among the several states. The conduct
              14
              15           described herein constitutes an attempt by the Chase Defendants to

              16           maintain its monopoly power through exclusionary conduct.
              17
                        113.     In addition to the conduct described between the Chase
              18
              19           Defendants and the other major lending institutions, the Chase
              20
                           Defendants also attempted or conspired with their own preferred
              21
              22           small business clients (DOES 5 through 1000) to assist them, or

              23           attempt to assist them, in monopolizing their own industries in the
              24
                           context of facilitating and approving their loans under the PPP.
              25
              26        114.    Such facilitation and approval, in a time where small business
              27
                           will rise or fall according to the funds available under the CARES
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                         32
                                              CLASS ACTION COMPLAINT
                                 LEGENDARY TRANSPORT, LLC v. JPMORGAN CHASE, ET Al.
                  Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 33 of 71 Page ID #:33




                  1               (¶ 113 cont’d)

                  2        Act/PPP, is anticompetitive and conspiratorial conduct in plain
                  3
                           violation of 15 U.S.C. § 2.
                  4
                  5     115.      As an example, the Chase Defendants have given at least three
                  6
                           major restaurant chains market advantage over other restaurants in
                  7
                  8        the same industry and serving the same consumers. If they did so out

                  9        of intended preference and purpose – fast-tracking applications over
              10
                           other applications, for instance, because of existing debt obligations –
              11
              12           the Chase Defendants have engaged in anticompetitive conduct as
              13
                           contemplated by 15 U.S.C. § 2.
              14
              15        116.      This is in fact the very kind of exclusionary conduct the Sherman

              16           Act prohibits. Presumably Congress and the SBA were aware lending
              17
                           institutions should not pick their winners, and that is why they
              18
              19           instituted a “first come, first served”-barrier to entry under the PPP.
              20
                        117.      Plaintiff therefore seeks all available relief available to it and the
              21
              22           Class under the Sherman Act, § 1, and as is contemplated by the

              23           Clayton Act, 15 U.S.C. § 15.
              24
              25                         THIRD CAUSE OF ACTION
                               (CLAYTON ACT (15 U.S.C. § 15)– ALL DEFENDANTS)
              26
              27        118.      Legendary hereby incorporates by reference each and every

              28           allegation contained in the preceding paragraphs as if fully set forth
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                          33
                                               CLASS ACTION COMPLAINT
                                  LEGENDARY TRANSPORT, LLC v. JPMORGAN CHASE, ET Al.
                  Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 34 of 71 Page ID #:34




                  1              (¶ 117 cont’d)

                  2        herein for its first cause of action.
                  3
                        119.     The conduct committed by the Defendants harmed Legendary,
                  4
                  5        as well members of the Class, in ways that are forbidden by the
                  6
                           antitrust laws. If even one business was unreasonably passed-over for
                  7
                  8        a loan under the PPP in favor of another business, such acts would

                  9        constitute anti-competitive conduct prohibited by the antitrust laws
              10
                           of the United States.
              11
              12        120.     Such conduct would be a violation of 15 U.S.C. § 15, and
              13
                           Plaintiff, on behalf of itself and the Class, seeks all available relief
              14
              15           available under the same section.

              16        121.     As is specific to Legendary, and as is likely an impact on the
              17
                           Class in general, Legendary was given conflicting information
              18
              19           preventing her from providing a timely application to Chase Bank
              20
                           under the PPP.
              21
              22        122.     If Congress earmarks additional funds to the PPP, and SBA-

              23           approved lenders are authorized to re-open their application systems
              24
                           (or to continue processing existing applications), Legendary and the
              25
              26           Class in general may be further harmed if the conduct described
              27
                           herein is not enjoined or otherwise addressed.
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                         34
                                              CLASS ACTION COMPLAINT
                                 LEGENDARY TRANSPORT, LLC v. JPMORGAN CHASE, ET Al.
                  Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 35 of 71 Page ID #:35




                  1                    FOURTH CAUSE OF ACTION
                                (NEGLIGENCE – CHASE DEFENDANTS ONLY)
                  2
                  3     123.     Legendary hereby incorporates by reference each and every
                  4
                          allegation contained in the preceding paragraphs as if fully set forth
                  5
                  6       herein for its first cause of action.
                  7     124.     Chase Bank’s emails, together with the CARES Act (specifically,
                  8
                          the sections detailing the PPP), as well as the guidelines and rules
                  9
              10          implemented by the Treasury Department and SBA, constitute the
              11
                          standard-of-care applicable to the processing of loans submitted to
              12
              13          Chase Bank for approval under the PPP.
              14        125.     Chase Bank had a duty-of-care to Legendary and the Class by
              15
                          virtue of its own emails and assurances, as well under the plain
              16
              17          language, spirit, and purpose of the CARES Act’s PPP. It cannot be
              18
                          understated that timing was everything with respect to the PPP (first-
              19
              20          come/first-served).
              21        126.     Chase Bank breached their duty in the following ways (which is
              22
                          not exclusive):
              23
              24               a. It failed to timely announce to Legendary and the Class when it
              25
                                 was accepting queries for applications despite assuring the same
              26
              27                 Class it would do so;
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                          35
                                               CLASS ACTION COMPLAINT
                                  LEGENDARY TRANSPORT, LLC v. JPMORGAN CHASE, ET Al.
                  Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 36 of 71 Page ID #:36




                  1            b. It failed to timely announce to Legendary and the Class when it

                  2               was accepting applications despite assuring the same Class it
                  3
                                  would do so;
                  4
                  5            c. It failed to make the query/application-process “as easy as
                  6
                                  possible” despite its assurance otherwise;
                  7
                  8            d. It prioritized certain applications over others;

                  9            e. It specifically required that applicants not contact it by phone or
              10
                                  in-person, requiring all applications be submitted through the
              11
              12                  online platform; and
              13
                               f. It created a platform that was incapable of timely
              14
              15                  accommodating the applications that were submitted;

              16        127.      As a result of its assorted breaches and contradictory
              17
                          instructions, Legendary and the Class were harmed in an amount to
              18
              19          be determined at trial. The measure of that harm, however, will
              20
                          generally begin with a calculation as to i. When Chase Bank received
              21
              22          applications under the PPP (from the Class); 2. Which of those

              23          applications met all of the SBA/PPP-requirements; and 3. Which of
              24
                          those applications were approved and funded 4. As compared, from a
              25
              26          calendar/timing-perspective, to those of the Class that were denied or
              27
                          otherwise not funded.
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                          36
                                               CLASS ACTION COMPLAINT
                                  LEGENDARY TRANSPORT, LLC v. JPMORGAN CHASE, ET Al.
                  Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 37 of 71 Page ID #:37




                  1                            FIFTH CAUSE OF ACTION
                  2       (NEGLIGENT MISREP. – CHASE DEFENDANTS ONLY)
                  3
                        128.        Legendary hereby incorporates by reference each and every
                  4
                  5        allegation contained in the preceding paragraphs as if fully set forth
                  6        herein for its first cause of action.
                  7
                        129.        The collection of emails Chase Bank issued to its small business-
                  8
                  9        clients, which went to most if not all of the Class, are now provably
              10
                           false.
              11
              12        130.        As evidenced by Exhibit 3, Chase Bank made specific
              13           representations that they represented as true: namely, that they would
              14
                           timely announce the application process through three separate
              15
              16           channels (email; twitter; and live on their website).
              17
                        131.        As evidenced by Exhibit 4, Chase Bank further represented it
              18
              19           would take certain steps to those members of the Class that had the
              20           wherewithal to submit an inquiry (that, again, was not announced
              21
                           ahead of time).
              22
              23        132.        These combined representations were not true. Chase Bank did
              24
                           not timely inform by email or twitter that it had opened an inquiry-
              25
              26           process, or that applications were being accepted. They limited the
              27           ability of the Class to submit applications or inquiries via online only,
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                            37
                                                 CLASS ACTION COMPLAINT
                                    LEGENDARY TRANSPORT, LLC v. JPMORGAN CHASE, ET Al.
                  Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 38 of 71 Page ID #:38




                  1             (¶ 131 cont’d)

                  2        rendering any kind of feedback an impossibility as well. Chase Bank
                  3
                          added to this confusion by representing no questions could be
                  4
                  5       answered by branch personnel or call center employees.
                  6
                        133.    Chase Bank’s combined representations may have been honestly
                  7
                  8       believed at the time. But if they were, Chase Bank had no reasonable

                  9       grounds for believing them to be true considering they did not even
              10
                          half-attempt to meet what they represented they would do.
              11
              12        134.    Legendary, and by extension the Class, reasonably relied on
              13
                          Chase Bank’s representations by waiting for emails that never came.
              14
              15          As a result, Legendary, and by virtue the Class, was harmed based on

              16          the delay created by Chase Bank’s negligent misrepresentations.
              17
              18                            SIXTH CAUSE OF ACTION
              19         (DECLARATORY RELIEF – CHASE DEFENDANTS ONLY)
              20        135.    Legendary hereby incorporates by reference each and every
              21
                          allegation contained in the preceding paragraphs as if fully set forth
              22
              23          herein for its first cause of action.
              24
                        136.    There is now an actual controversy between the Chase
              25
              26          Defendants and the Class concerning the language provided within

              27          Exhibit 4.
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                         38
                                              CLASS ACTION COMPLAINT
                                 LEGENDARY TRANSPORT, LLC v. JPMORGAN CHASE, ET Al.
                  Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 39 of 71 Page ID #:39




                  1     137.     In short, was it proper of Chase Bank – in light of the

                  2        circumstances behind the passing of the CARES Act, the limitations
                  3
                           imposed by lenders while implementing the PPP (excluding outside
                  4
                  5        applicants, for example), and the economic uncertainty crippling the
                  6
                           entire nation – to condition a small business’s query and/or
                  7
                  8        application under the PPP upon a release and waiver of liability hastily

                  9        tucked in to their online portal?
              10
                        138.     Legendary, for itself and for the Class, and pursuant to 28 U.S.C.
              11
              12           § 2201, requests a declaration such a release and waiver is void as
              13
                           against public policy, fails for lack of legitimate consideration, and
              14
              15           further constitutes bad faith and oppressive conduct by Chase Bank.

              16
                                       SEVENTH CAUSE OF ACTION
              17                 (INJUNCTIVE RELIEF – ALL DEFENDANTS)
              18
                        139.     Legendary hereby incorporates by reference each and every
              19
              20           allegation contained in the preceding paragraphs as if fully set forth

              21           herein for its first cause of action.
              22
                        140.     Under 15 U.S.C. § 26, injunctive relief is proper in order to
              23
              24           prevent threatened loss or damage as a result of the Defendants
              25
                           violation of the antitrust laws.
              26
              27        141.     On behalf of the Class, Legendary seeks a preliminary and

              28           permanent injunction prohibiting any future violations of the antitrust
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                         39
                                              CLASS ACTION COMPLAINT
                                 LEGENDARY TRANSPORT, LLC v. JPMORGAN CHASE, ET Al.
                  Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 40 of 71 Page ID #:40




                  1               (¶ 140 cont’d)

                  2         laws. Specifically, the named Defendants should be enjoined from
                  3
                            accepting applications under the PPP from their existing customers
                  4
                  5         only (a requirement not in the CARES Act or SBA’s Interim Final
                  6
                            Rule), and Chase Bank should be particularly enjoined from
                  7
                  8         preferring certain business clients over others outside of the

                  9         requirements of the PPP and the Treasury Guidelines.
              10
                        142.      Because any injunctive relief will merely open the Class, and
              11
              12            public at large, to more options for purpose of applying for loans
              13
                            under the PPP, Legendary would request the bond requirement of 15
              14
              15            U.S.C. § 26 be waived or otherwise set at a nominal amount. There can

              16            be no reasonable ground that any injunction granted by the Court may
              17
                            result in harm to any of the defendants as it would merely enforce the
              18
              19            spirit and purpose of the CARES Act and avail more small businesses
              20
                            to that spirit and purpose.
              21
              22
              23
              24
              25
              26
              27
                      ///
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                          40
                                               CLASS ACTION COMPLAINT
                                  LEGENDARY TRANSPORT, LLC v. JPMORGAN CHASE, ET Al.
                  Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 41 of 71 Page ID #:41




                  1             PRAYER FOR RELIEF | JURY TRIAL DEMAND

                  2       WHEREFORE, PLAINTIFF, ON BEHALF ITSELF AND FOR THE
                  3   CLASS, PRAYS OF THIS COURT TO DO THE FOLLOWING:
                  4        1.    Certify this action as a class action, pursuant to the Federal
                  5              Rules of Civil Procedure, Rule 23, designating the named
                                 Plaintiff as the Class Representative, and counsel for the
                  6
                                 named Plaintiff as Class Counsel;
                  7
                  8        2.    Preliminarily and permanently enjoin the named
                                 Defendants from engaging in conduct contrary to the
                  9              antitrust laws of the United States;
              10
                           3.    Declare the rights of the named Plaintiff and Class in
              11                 general with respect to Exhibit 4 herein;
              12
                           4.    Declare the acts of the Defendants to be illegal within the
              13                 mean of 15 U.S.C. §§ 1, 15;
              14
                           5.    Award damages – compensatory, exemplary, and statutory
              15                 – to the named Plaintiff and the Class in an amount to be
              16                 determined at trial;
              17
                           6.    Award pre-judgment and post-judgment interest at the
              18
                                 rate provided by law;
              19
              20           7.    Award costs of suit, including attorney fees as required by
              21                 law; and

              22
                           8.    For such other and further relief as the Court may deem just
              23                 and proper.
              24
              25
              26                                 [signature overleaf]
              27
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                         41
                                              CLASS ACTION COMPLAINT
                                 LEGENDARY TRANSPORT, LLC v. JPMORGAN CHASE, ET Al.
                  Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 42 of 71 Page ID #:42




                  1        Dated: 20 April 2020         Respectfully submitted by,

                  2
                                                       /s/ Adam D. Dolce
                  3                                    ___________________________
                  4                                     Adam D. Dolce, Esq.
                                                       414 Yale Avenue, Suite B
                  5                                    Claremont CA 91711
                  6                                    Telephone: 909-542-9030
                                                       FAX: 909-992-3554
                  7
                                                       Email(s): adam@dolcelegal.com;
                  8                                    thenonprofitlawfirm@gmail.com;
                  9
                                                       Attorney for the Plaintiff and Proposed
              10                                       Class
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                         42
                                              CLASS ACTION COMPLAINT
                                 LEGENDARY TRANSPORT, LLC v. JPMORGAN CHASE, ET Al.
                  Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 43 of 71 Page ID #:43




                  1                         DEMAND FOR JURY TRIAL

                  2         Pursuant to the Federal Rules of Civil Procedure, Rule 38, together
                  3
                      with Local Rule 38-1, Plaintiff hereby demands trial by jury of all claims so
                  4
                  5   triable.
                  6
                             Dated:20 April 2020          Respectfully submitted by,
                  7
                  8                                      /s/ Adam D. Dolce
                  9                                      ___________________________
                                                          Adam D. Dolce, Esq.
              10                                         414 Yale Avenue, Suite B
              11                                         Claremont CA 91711
                                                         Telephone: 909-542-9030
              12                                         FAX: 909-992-3554
              13                                         Email(s): adam@dolcelegal.com;
                                                         thenonprofitlawfirm@gmail.com;
              14
              15                                         Attorney for the Plaintiff and Proposed
              16                                         Class

              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                          43
                                               CLASS ACTION COMPLAINT
                                  LEGENDARY TRANSPORT, LLC v. JPMORGAN CHASE, ET Al.
                  Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 44 of 71 Page ID #:44




                  1
                  2
                  3
                  4
                  5
                  6
                  7
                  8
                  9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                          44
                                                       EXHIBIT 1
                                             TO CLASS ACTION COMPLAINT
Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 45 of 71 Page ID #:45




 We want you to be prepared

 View Online | Email Security Information




To apply for a Paycheck Protection Program loan, you must have an active
Chase Business Online profile. If you don’t, click here to set up or update your
online credentials.

You can only apply for this online. It’s not available by phone or in the
branch.

Dear Business Client,

You may be eligible for a Paycheck Protection Program loan under the new
federal legislation designed to provide small businesses quick access to capital
for payroll and other overhead costs.

Here’s what you need to know about the program, which was created as part of
the Coronavirus Aid, Relief and Economic Security (CARES) Act. This is based
on the latest information from Chase and the Small Business Administration
(SBA). Other eligibility requirements may apply.
    • The Payment Protection Plan loan will be generally available to
      companies with 500 employees or less, individuals who operate under a
      sole proprietorship as well as 501 (c)(3) nonprofit organizations, 501
      (c)(19) veterans organizations, and some Tribal business concerns.

    • It expands eligibility under the SBA 7a program to help businesses cover
      costs related to payroll (including healthcare related costs), rent,
      mortgage interest, interest on existing debt and utility payments.

    • You can apply for this only online. It’s not available by phone or in the
      branch.




                                            1
Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 46 of 71 Page ID #:46

   • You must have a Chase business checking account as of February 15,
     2020.

   • You must confirm that your business needs financial relief because it
     was impacted by Coronavirus events.

   • It will require no collateral or personal guarantees.

   • Generally the loan amount will be based on 2.5 times your average
     monthly payroll costs.

   • You may be eligible to have all or a portion of the loan principal forgiven
     based on SBA rules.

   • You won’t have to make payments on the loan for at least six months.

   • The interest rate will be no more than 4% and likely no longer than 10
     years. The terms may change during the application process.


We expect the SBA to provide additional details soon, and we’ll update our
Chase for Business COVID-19 Program page with the latest information.

 How to prepare
We encourage you to be prepared so that you have what you need when we
open our website for applications. Have the following information:
   • The date you started your business

   • Detailed information in order to calculate the average monthly payroll
     costs for your employees for the past 12 months, as outlined by the SBA

   • Your annual revenue

   • Your business mailing address


 How to earn loan forgiveness
You may be eligible to have all or a portion the loan principal forgiven if you use
the funds for certain qualifying costs incurred and payments made for payroll,
mortgage interest, rent and utilities during the first eight weeks following the
date the loan is made. You will have to provide documentation.

 In general, we are experiencing extremely high call volumes. So, we urge
 you to sign in to Chase Business Online or the Chase Mobile® app for your
 ongoing account management.

                                         2
Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 47 of 71 Page ID #:47

 During this difficult period, we are working hard to serve you and thank you for
 your trust.

 Sincerely,

Jen Roberts

CEO, Chase Business Banking




                                        3
                  Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 48 of 71 Page ID #:48




                  1
                  2
                  3
                  4
                  5
                  6
                  7
                  8
                  9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                         45
                                                      EXHIBIT 2
                                             TO CLASS ACTION COMPLAINT
Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 49 of 71 Page ID #:49




 You may have to wait a long time if you call

 View Online | Email Security Information




 Learn more about the SBA's Paycheck Protection
 Program
    • Our webinar is on Thursday, April 2 @ 4PM Eastern Time

    • Register here

 Save time, go online
With extremely high call volumes and staffing challenges, customers have to
wait a long time. So we urge you to use the Chase Mobile® app or Chase
Business Online for all your ongoing account management.

Here are top tasks our customers are handling on the Chase Mobile ® app or
Chase Business Online without waiting on the phone:
    • Find the latest information on Paycheck Protection Program loans

    • Check on your recent transactions or balances.

    • Send or request a payment.

    • Deposit checks.
            Take a picture with your mobile app or scan with your QuickDeposit SM
            scanner, if you have one. We recently raised the limits for many
            customers; you can see yours on the QuickDeposit check-entry page
            in the Chase Mobile app.
    • Lock/unlock a credit card.



                                                1
Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 50 of 71 Page ID #:50

   • Request a replacement debit card.

         You'll still have to call to activate any new business cards.

   • See how things work. How—to videos walk you through the details.

Check our recovery page for the latest information about servicing your
account.

 Thank you for being a Chase customer.

 Sincerely,

Jen Roberts

CEO, Chase Business Banking




                                        2
                  Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 51 of 71 Page ID #:51




                  1
                  2
                  3
                  4
                  5
                  6
                  7
                  8
                  9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                         46
                                                      EXHIBIT 3
                                             TO CLASS ACTION COMPLAINT
Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 52 of 71 Page ID #:52




 We will let you know as soon as you can apply.

 View Online | Email Security Information




Dear Business Client,

Chase wants to help you get the Small Business Administration (SBA)
Paycheck Protection Program emergency funds you may need to continue
paying your employees and supporting your business.

Financial institutions like ours are still awaiting guidance from the SBA and the
U.S. Treasury. As a result, Chase will most likely not be able to start accepting
applications on Friday, April 3rd, as we had hoped.

Make no mistake – we will help you, our customer, with getting access to these
emergency funds. And we will make it as easy as possible for you to get these
funds quickly. We hope to have the guidance we need from the government
soon so that we can begin assisting you.

 Here's how to find out when the program is
 available:
We will announce when we can start accepting applications in several ways:
    1. We will send an email to all customers for whom we have an email.

    2. We will tweet at @ChaseforBusiness and @Chase.

    3. We will update our website chase.com/cares in real time.


 Please do NOT go to a branch for this, as they will not be able to assist you. All
 applications must be made online through this digital form.



                                                  1
Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 53 of 71 Page ID #:53


 Be ready
We encourage you to be prepared so that you have what you need when we
open our website for applications. Have the following information:
   • A Chase Business Online user ID and password – you'll need this to
     apply. If you don't have an active profile, click here to set up or update
     your online credentials.

   • The date you started your business

   • Detailed information to calculate the average monthly payroll costs.

   • Your annual revenue

   • Your business mailing address

 Please know that Chase is doing everything we can to help you apply for this
 program. We will keep you updated on chase.com/cares.

 Sincerely,

Jennifer Roberts

CEO, Chase Business Banking




                                        2
                  Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 54 of 71 Page ID #:54




                  1
                  2
                  3
                  4
                  5
                  6
                  7
                  8
                  9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                         47
                                                      EXHIBIT 4
                                             TO CLASS ACTION COMPLAINT
Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 55 of 71 Page ID #:55




        Paycheck Protection Program

Chase is committed to helping small businesses navigate the new Small
Business Administration (SBA) Paycheck Protection Program. The
program provides small businesses with funds to pay up to 8 weeks of
payroll costs, including benefits. Funds can also be used to pay interest
on certain qualifying mortgages, rent, and costs for utilities, as more fully
explained in SBA materials.

This program is provided through Chase as well as other financial
institutions, but it is an SBA program and, accordingly, the requirements
and availability of loans under the program are primarily driven by the
SBA. Funds are limited.

Please complete the form below for a Chase Representative to contact
you about the application process1.




Business Ownership*

    Choose

Business Name*



First Name*                  Last Name*




Tax ID Number*



Email Address*




Phone Number*

    123-456-7890



                GET STARTED




1
 Any loan made under the U.S. Small Business Administration’s (“SBA”) Paycheck Protection Program must be
submitted to and approved by the SBA. There is limited funding available and so all applications submitted will not be
approved and funded by the SBA. Chase anticipates high volume and there may be processing delays and system
failures along with other issues that interfere with Chase taking your application or submission of any application to
SBA. Chase does not represent or guarantee that it will take your application or submit any applications taken before
SBA funding is no longer available or at all. By using Chase to seek a Paycheck Protection Program loan, you agree
that Chase is not responsible or liable to you (i) if your application is not taken by Chase or any application is not
submitted to the SBA until after SBA stops approving applications, for any reason or (ii) if your inquiry or any
application is not processed. You also forever release and waive any claims against Chase concerning failure to obtain
a loan. This release and waiver applies to but is not limited to any claims concerning Chase’s (i) pace, manner or
systems for processing or prioritizing your inquiry or any resulting applications, or (ii) representations by Chases
regarding the application process, the Paycheck Protection Program, or availability of funding.
                           Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 56 of 71 Page ID #:56




                                              Follow us:            

                                                    This site is intended for media use only.
      “Chase,” “JPMorgan,” “JPMorgan Chase,” the JPMorgan Chase logo and the Octagon Symbol are trademarks of JPMorgan Chase & Co.



Privacy   Security   Terms of Use   Accessibility   Help for Homeowners     Site map    AdChoices   Member FDIC   Equal Housing Lender


                                                        © 2020 JPMorgan Chase & Co.
                  Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 57 of 71 Page ID #:57




                  1
                  2
                  3
                  4
                  5
                  6
                  7
                  8
                  9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                         48
                                                      EXHIBIT 5
                                             TO CLASS ACTION COMPLAINT
Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 58 of 71 Page ID #:58
                  Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 59 of 71 Page ID #:59




                  1
                  2
                  3
                  4
                  5
                  6
                  7
                  8
                  9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                         49
                                                      EXHIBIT 6
                                             TO CLASS ACTION COMPLAINT
Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 60 of 71 Page ID #:60




 We’ll email or call you with next steps

 View Online | Email Security Information




Dear Business Client,

We received your SBA Paycheck Protection Program inquiry, and know that you
may need this funding urgently. We appreciate your patience as our technology
teams and our bankers work to help you access the funding as quickly as
possible.

You will receive either:
    • An email asking you to go online to complete your application or

    • A call to complete your application over the phone


Our branch and call center teams can’t answer any questions about the
program or the status of your loan.

Again, we know how important this funding may be to you and to your business.

Thank you for being a Chase customer.




                                            1
Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 61 of 71 Page ID #:61

 IMPORTANT INFORMATION

 All loans are subject to other requirements and availability of funds under the SBA program. Funds are
 limited.

 ABOUT THIS MESSAGE

 This service email gives you updates and information about your Chase relationship. This email was sent
 from an unmonitored mailbox. Go to chase.com/CustomerService for options on how to contact us.

 Your privacy is important to us. See our online Security Center to learn how to protect your information.

 Chase Privacy Operations, P.O. Box 659752, San Antonio, TX 78265-9752

 JPMorgan Chase Bank, N.A. Member FDIC. Equal Opportunity Lender
 ©2020 JPMorgan Chase & Co.

 EGCVSBALQ040420




                                                      2
                  Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 62 of 71 Page ID #:62




                  1
                  2
                  3
                  4
                  5
                  6
                  7
                  8
                  9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                         50
                                                      EXHIBIT 7
                                             TO CLASS ACTION COMPLAINT
Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 63 of 71 Page ID #:63




 We need more information from you

 View Online | Email Security Information




     We encourage you to take action quickly so you don’t miss this
  opportunity. The SBA has set a funding cap on its Paycheck Protection
                                Program.

Dear Business Client,

We urge you to go online now to complete the next steps for your Paycheck
Protection Program loan.

Step 1: Make sure you have an active Chase Business Online profile. If you
don’t, click here to set up or update your online credentials. You can only apply
online.

Step 2: Please click Continue below (or paste this URL into your browser
www.chase.com/cares) to sign in to Chase and submit your application. The
digital application may require you to enter information similar to what you’ve
already submitted.

 Please make sure you have only one Chase.com browser window session
      open, or you may lose all of your work and have to restart your
                                application.

                                            Continue


Our branch and call center teams can’t answer any questions about the
program or the status of your loan. If your Paycheck Protection Program loan is
approved, Chase will deposit your funds into your oldest Chase Business
Banking checking account.



                                              1
Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 64 of 71 Page ID #:64


Thank you for being a Chase customer.




 IMPORTANT INFORMATION

 All loans are subject to other requirements and availability of funds under the SBA program. Funds are
 limited.

 ABOUT THIS MESSAGE

 This service email gives you updates and information about your Chase relationship. This email was sent
 from an unmonitored mailbox. Go to chase.com/CustomerService for options on how to contact us.

 Your privacy is important to us. See our online Security Center to learn how to protect your information.

 Chase Privacy Operations, P.O. Box 659752, San Antonio, TX 78265-9752

 JPMorgan Chase Bank, N.A. Member FDIC. Equal Opportunity Lender
 ©2020 JPMorgan Chase & Co.

 EGCVSBAASP040320




                                                      2
                  Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 65 of 71 Page ID #:65




                  1
                  2
                  3
                  4
                  5
                  6
                  7
                  8
                  9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                          51
                                                      EXHIBIT 8
                                             TO CLASS ACTION COMPLAINT
Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 66 of 71 Page ID #:66




 We continue to process applications to be ready if more money becomes available

 View Online | Email Security Information




Dear Business Client,

As predicted, the SBA’s Paycheck Protection Program was hugely popular. In
fact, we have learned the SBA has approved loans that will exhaust all the
funding available for the initial round.

We have notified all of our customers who received funding in the first round.
We understand that many of you are disappointed, and are frustrated because
we haven’t updated you on the status of your application. We will do better,
starting in the next few days.

Congress is currently considering another round of funding. In the interim, we’re
committed to:

    • Continuing to work our existing queue of applications so we can be
      ready,

    • Contacting you with any questions,

    • Emailing you on the status of your application and

    • Letting you know if and when additional SBA funding is available


We realize how important these SBA funds are to your business. We’re doing all
we can to have your application ready.

Thank you for being a Chase customer. We will keep updating chase.com/cares
with the latest information.


                                                  1
Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 67 of 71 Page ID #:67

Sincerely,

Jennifer Roberts
CEO, Chase Business Banking




 IMPORTANT INFORMATION

 All loans are subject to other requirements and availability of funds under the SBA program. Funds are
 limited.

 ABOUT THIS MESSAGE

 This service email gives you updates and information about your Chase relationship. This email was sent
 from an unmonitored mailbox. Go to chase.com/CustomerService for options on how to contact us.

 Your privacy is important to us. See our online Security Center to learn how to protect your information.

 Chase Privacy Operations, P.O. Box 659752, San Antonio, TX 78265-9752

 JPMorgan Chase Bank, N.A. Member FDIC. Equal Opportunity Lender
 ©2020 JPMorgan Chase & Co.

 EGCVSBAOF041520




                                                      2
                  Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 68 of 71 Page ID #:68




                  1
                  2
                  3
                  4
                  5
                  6
                  7
                  8
                  9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
LAW OFFICE OF
 ADAM DOLCE
ATTORNEY AT LAW
                                                         52
                                                      EXHIBIT 9
                                             TO CLASS ACTION COMPLAINT
Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 69 of 71 Page ID #:69




 We are accepting online applications

 View Online | Email Security Information




Make sure you have an active Chase Business Online profile. If you don't,
click here to set up or update your online credentials. You can only apply
online.


Dear Business Client,

You may be eligible and can now begin applying online for a loan under the
Small Business Administration's (SBA) new Paycheck Protection Program. The
program is designed to provide small businesses access to capital for payroll
costs and other expenses. The CARES Act has set a funding limit.

Get Started


                                            1
Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 70 of 71 Page ID #:70


We are receiving many applications, so you should prepare the following to help
expedite the process:

   • Confirm you can sign in to Chase Business Online and verify that you
     had a Chase Business checking account since February 15, 2020.

   • Calculate your average monthly payroll costs to determine your loan
     amount. For instructions, visit the SBA website.

   • Know the date you started your business, your annual revenue and your
     business mailing address.


We encourage you to take action quickly to start the process to help you get the
emergency funds you may need.

 Please make sure you have only one Chase.com browser window session
      open, or you may lose all of your work and have to restart your
                                application.

                                  Apply Now
    (you can also paste this URL into your browser www.chase.com/cares)
       If you have already applied online, please disregard this email.

Our branch and call center teams can't answer any questions about the program
or the status of your loan. If your Paycheck Protection Program loan is
approved, Chase will deposit your funds into your oldest Chase Business
Banking checking account.

Thank you for being a Chase customer.

Sincerely,

Jennifer Roberts

CEO, Chase Business Banking




                                       2
    Case 2:20-cv-03636 Document 1 Filed 04/20/20 Page 71 of 71 Page ID #:71

     IMPORTANT INFORMATION

     All loans are subject to other requirements and availability of funds under the SBA program. Funds are
     limited.

     ABOUT THIS MESSAGE

     This service email gives you updates and information about your Chase relationship. This email was sent
     from an unmonitored mailbox. Go to chase.com/CustomerService for options on how to contact us.

     Your privacy is important to us. See our online Security Center to learn how to protect your information.

     Chase Privacy Operations, P.O. Box 659752, San Antonio, TX 78265-9752

     JPMorgan Chase Bank, N.A. Member FDIC. Equal Opportunity Lender
     ©2020 JPMorgan Chase & Co.

                                                                                          EGCVSBA2V040320


ᐧ




                                                          3
